Citation Nr: 0319021	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO granted 
entitlement to service connection for bilateral tinnitus and 
evaluated this disorder as 10 percent disabling.  The veteran 
appealed this initial evaluation.  In accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999), the issue in this 
case has been rephrased to reflect that the veteran is 
appealing the initial evaluation assigned for his service 
connected bilateral tinnitus.

The veteran was afforded a hearing before an acting Veterans 
Law Judge (VLJ) from the Board sitting at the RO in January 
2003.  This VLJ will make the final determination in this 
case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran has bilateral tinnitus.

3.  Neither the old nor the new regulations referable to the 
evaluation of tinnitus are more favorable to the veteran.

4.  The veteran has not been hospitalized frequently or for 
long periods of time due to his tinnitus; tinnitus has not 
markedly interfered with his ability to perform his job or 
retain his employment in rehabilitation services.


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (Prior and subsequent to May 14, 2003).

2.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
October 2000 rating decision and the March 2002 Statement of 
the Case (SOC), the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  The 
March 2002 SOC also advised the veteran of what the 
responsibilities of the VA and the veteran are in developing 
the record under the revised version of 38 C.F.R. § 3.159.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review 
of the record does not suggest the existence of any 
outstanding Federal government record or any other records 
that could substantiate the veteran's claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes service 
medical records, VA medical records, and hearing transcript, 
is sufficient to dispose of the issue on appeal.  In the 
circumstances of this case, where there is no legal basis for 
a higher scheduler evaluation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Since the RO has also provided 
all required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGPREC 16-92 (July 24, 1992).


Increased Evaluation for Bilateral Tinnitus
 
I. Background

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2002). 

The veteran is currently evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, which provides a maximum rating of 10 
percent for recurrent tinnitus, regardless of its cause.  A 
note following the diagnostic code indicates that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6204, or other diagnostic codes, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002).

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective May 14, 2003 to add two additional notes 
following the diagnostic code as follows:  

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.

See 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

In exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran underwent a VA compensation and pension physical 
examination in June 2000.  The veteran reported subjective 
complaints of decreased hearing bilaterally with an increase 
in the perception of tinnitus, and difficulty hearing if 
background noise is present.  He reported a history of being 
a Navy submariner for 20 years and a liaison officer for 
three years.  He also indicated exposure to artillery, 
engines, firearms, and combat during three tours in Vietnam 
and intermittent exposure to hunting rifles and chainsaws 
during his teenage years.  The veteran described constant 
tinnitus, bilaterally, beginning while he was in Vietnam.  He 
associated the tinnitus with hearing loss in both ears.  
Audiometry examination was completed for pure tone thresholds 
and speech recognition.  Physical examination of the ears was 
also conducted.  The diagnosis was hearing loss due to 
acoustic trauma and bilateral tinnitus due to acoustic 
trauma.

The veteran testified at his Board hearing in January 2003 
that he had experienced tinnitus for over 30 years.  He 
reported that his treatment included refraining from caffeine 
and chocolates and taking over the counter medication, such 
as Gingko.  These measures have not made a difference.  The 
tinnitus was claimed to occur at all times.  The veteran 
acknowledged that he worked part-time and that the tinnitus 
interfered in quieter environments, especially when he worked 
at a computer.  The biggest problem noted by the veteran was 
when sleeping; the disorder alleged interfered with his sleep 
and concentration.  The veteran testified that at his job the 
tinnitus affected half his activities, but acknowledged that 
it was not particularly bothersome when there was activity 
around.  He claimed he was more aware of his tinnitus when he 
would slow down and started to write something or tried to 
concentrate. It was hard for the veteran to mask the sound.  
The veteran acknowledged that he had never been hospitalized 
to treat his tinnitus.


II.  Analysis

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
tinnitus was revised effective May 14, 2003.  
See 68 Fed. Reg. 25,822.  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  While the RO has not had an 
opportunity to review the veteran's claim under the amended 
regulations, and the veteran has not been advised of the 
changes, the Board may consider regulations not considered by 
the agency of original jurisdiction if the claimant will not 
be prejudiced by the Board's action in applying those 
regulations in the first instance.  See VAOPGCPREC 11-97; 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Because of 
the particular circumstances presented in this case, the 
Board believes that a remand to afford the RO an opportunity 
to review the veteran's claim under the new 38 C.F.R. § 4.87, 
Diagnostic Code 6260 is not necessary.

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
add certain provisions that were already the practice of VA.  
38 C.F.R. § 4.87.  The revised regulations amend the VA's 
Schedule for Rating Disabilities to state more explicitly the 
method of evaluation of tinnitus under Diagnostic Code 6260 
that had existed during the period of this appeal.  The 
intended effect of this action is to codify a long-standing 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.  

VA's General Counsel recently ruled that Diagnostic Code 6260 
(currently codified at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of that date, authorized 
a single 10% disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its holding, 
the General Counsel noted VA's discussion of the nature of 
tinnitus in a recent notice of proposed rulemaking concerning 
the rating schedule provision governing tinnitus, published 
at 67 Fed. Reg. 59,033 (2002).  The notice of proposed 
rulemaking indicated that true tinnitus, i.e., the perception 
of sound in the absence of an external stimulus, appears to 
arise from the brain rather than the ears.  It concluded, 
"This amendment involves no substantive change and is 
consistent with current practice."  See 38 U.S.C.A. § 
7104(c) (West 2002);  Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000) (Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.)

As the changes at 38 C.F.R. § 4.87, Diagnostic Code 6260 
merely made explicit what had been a long standing VA 
practice regarding the evaluation of bilateral tinnitus, the 
Board finds that there was no substantive change in the 
rating criteria and, therefore, neither the old or new 
version of the regulation is more favorable to the veteran.  
Finally, the Board finds that adjudicating this claim at the 
present time does not prejudice the veteran.  As the 
veteran's representatives have repeatedly and explicitly 
argued against the long-standing VA policy of allowing only a 
single 10 percent evaluation for bilateral tinnitus (as noted 
in the VA Form 646 and at the Board hearing in January 2003), 
the veteran and his representatives were obviously aware of 
this policy and have presented legal arguments regarding the 
policy.  See Bernard, supra.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  The Board finds that the veteran is assigned 
the maximum allowable evaluation for tinnitus at 10 percent 
under the old and revised versions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, and staging is not for application.  

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in October 2001.  Although the Board has no 
authority to grant an extra-schedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96 
(August 16, 1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (Board may 
affirm an RO conclusion that a claim does not meet the 
criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1).)

Review of the file, most notably the veteran's hearing 
testimony, indicates that extra-schedular evaluation is not 
warranted.  He acknowledged at his hearing that he had never 
been hospitalized as a result of his tinnitus.  The veteran 
reported that he works part-time.  There is no indication 
that his part-time status was involuntary and due to his 
tinnitus disability.  With regard to his job duties, he 
disclosed that half of his responsibilities were affected by 
his tinnitus and half were not.  He testified:

...in interviewing and everything it's 
not that bad when you're working and 
you're doing something particularly where 
there's activity around.  Once you slow 
down and start writing something, trying 
to concentrate, then you're more and more 
aware of it.

He did not indicate that he had missed any workdays due to 
his tinnitus disability and he specifically denied any 
hospitalizations due to his tinnitus.  The Board concludes 
that although the veteran identified some disruption of his 
concentration, the impact on the veteran's concentration does 
not present such an unusual or exceptional disability picture 
to render impractical the application of the regular 
schedular standards.

Based on that above analysis, the Board finds that there is 
no scheduler or extra-schedular basis for an increased 
evaluation of the veteran's bilateral tinnitus.  To this 
extent, the preponderance of the evidence is against the 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for bilateral 
tinnitus is denied.



	                        
____________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

